Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner Comment
This application incorporates by reference U.S. Patent Application 16/939001 filed on
July 26, 2020, which is essential to the claimed design is included in this application. It is understood that any material in the U.S. patent application which is not present in this application forms no part of the claimed design.

Cited Prior Art Acknowledgment 
As this application is a continuation in part of an earlier application, it is noted that the prior art cited in the parent case has been reviewed by the examiner (MPEP 2001.06(b)).

Objection - Claim
For proper form (37 CFR 1.153), the claim should be amended to read:
 
( I ) claim: 
The ornamental design for a CHANNEL PUCK FOR USE IN A RAILED TABLE, as shown and described.

Rejection
35 U.S.C. 112(a) and (b) 
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Specifically, the claimed design is indefinite and nonenabled because of inconsistencies in the appearance of the claimed design throughout the views of the drawing disclosure.

The scope of the claim is illustrated inconsistently in Figure 3, specifically:

Figure 3 shows two Channel Pucks and the claim shown throughout the drawing disclosure is for one Channel Puck. Examiner understands that Applicant is showing the Channel Puck in use, but having two Channel Pucks in the claim changes the scope of the claim. 

    PNG
    media_image1.png
    646
    868
    media_image1.png
    Greyscale



Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure, is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement
Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. An insufficient drawing may be fatal to validity (35 U.S.C. 112(a)). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
	
Conclusion
The claimed design stands rejected under 35 U.S.C. 112(a) and (b).

The references cited but not applied are considered cumulative art related to the claimed design.
	
Any inquiry concerning this communication from the examiner should be directed to Harold E. Blackwell, II, whose telephone number is 571-272-7480, and whose work schedule is normally Monday-Friday, 9:00am-5:00pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Keli’ Hill can be reached at 571-272-4375 or the examiner's supervisor, Lakiya Rogers, can be reached at 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAROLD E BLACKWELL II/				/KELI L HILL/Examiner, Art Unit 2916                   			Primary Examiner, Art Unit 2922